Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty, United States Patent Publication 2016/0055583, in view of Desai et al. United States Patent No. 2014/0095382 A1 (hereinafter “Desai”).
Claim 1:
	Liberty discloses:
memory configured to store computer-executable instruction (see paragraph [0061]). Liberty teaches memory to store computer executable instructions; and 
one or more processors configured to access the memory to execute the computer-executable instructions to perform operations comprising (see paragraph [0061]). Liberty teaches processors configure to access the memory:
processing an indication of an initiation of a transfer of value received via an application operating on a user device (see paragraphs [0120]-[0123]). Liberty teaches receiving an indication of an initiation of a global money transfer from the web application on the customer device;
processing geocoordinates of the user device, where the geocoordinates indicate a location of the user device (see claim 10). Liberty teaches receiving a location indicator based on the wireless data received of the mobile device;
determining a first set of location-specific data based at least in part on the geocoordinates of the user device, where the first set of location-specific data corresponds to a first rule of a first jurisdiction mapped to the location indicated by the geocoordinates of the user device, and a library of rules updated with the first set of location-specific data facilitates operation of the application in accordance with the first set of location-specific data (see paragraphs [0055], [0056] and [0190]). Liberty teaches a determining component that determines a country of origin for the first transaction system, and further determines a country of origin for the second 
determining a first identification requirement based at least in part on the first rule of the first jurisdiction mapped to the location indicated by the geocoordinates of the user device (see paragraphs [0055], [0056], [0246], [0247]). Liberty teaches determining a first identification information based on compliance regulation of the country in which the location is indicated; 
causing a user interface of the application to receive first input corresponding to the first identification requirement (see paragraph [0078]). Liberty teaches each user interface being reconfigured based on the different countries and the regulatory requirements and receiving inputs based on the requirements. 
determining a second jurisdiction mapped to a destination of the transfer associated with the user device (see paragraphs [0171] and [0250]). Liberty teaches determining the destination country of the global money transfer;
determining a second set of location-specific data based at least in part on the second jurisdiction mapped to the destination of the transfer associated with the user device, where the second set of location specific data comprises a second rule of the second jurisdiction, the library of rules updated with the second set of location-specific data facilitates operation of the application in accordance with the second set of location specific data, and the second jurisdiction is different from the first jurisdiction (see paragraphs [0246]-[0250]). Liberty teaches determining a second set of country-specific data and compliance regulation of the destination country that is different from the first country. The second destination including rules according to the second destination location. 
determining a second identification requirement based at least in part on the second rule of the second jurisdiction (see paragraphs [0055], [0056], [0246], [0247]-[0250]). Liberty teaches determining a first identification information based on compliance regulation of the country in which the location is indicated. 

Liberty fails to disclose requesting the geocoordinates of the device.

Desai discloses:
causing a user interface of the application to display a first widget to receive first input corresponding to the first identification requirement (see paragraphs [0082]-[0083], [0089] and [0090]). Desai teaches causing the user interface of the web ;
causing the user interface of the application to display a second widget to receive second input corresponding the second identification requirement, where the second widget is different from the first widget (see paragraphs [0082]-[0083], [0089] and [0090]). Desai teaches causing the user interface of the web application to display the widget configured based on the country’s requirements and user preferences;

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claim 2:
	Liberty fails to expressly disclose processing the inputs of the identification requirements via the widgets.
	
	Desai discloses:
processing the first input corresponding to the first identification requirement received via the first widget; and processing the second input corresponding to the second  identification requirement received via the second widget (see .

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claim 3:
	Liberty fails to expressly disclose processing the transfer based on the inputs.
	
	Desai discloses:
facilitating processing of the transfer based at least in part on the first input corresponding to the first identification requirement and the second input corresponding to the second identification requirement (see paragraphs [0080]-[0083]). Desai teaches processing and completing a secure money transfer based the countries requirements.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for 

Claim 4:
	Liberty discloses:
where the application corresponds to a mobile application (see paragraph [0060]). Liberty discloses a mobile device and a tablet.

Claim 5:
	Liberty discloses:
where the application corresponds to a web application (see paragraph [0074]). Liberty discloses a web application.

Claim 6:
	Liberty fails to expressly disclose a library of rules being updated with location-specific data prior to the initiation of the transfer.
	
	Desai discloses:
where the library of rules is updated with the first set of location-specific data and the second set of location-specific data prior to the indication of the initiation of the transfer of value is received (see paragraphs [0083] and [0095]). Desai teaches storing the country requirements and rules and keeping them in a library.


	
Claim 7:
	Liberty fails to expressly disclose a library of rules being updated with location-specific data after to the initiation of the transfer.
	
	Desai discloses:
where the library of rules is updated with the first set of location-specific data and the second set of location-specific data after the indication of the initiation of the transfer of value is received (see paragraphs [0083], [0095] and [0099]). Desai teaches storing and updating the country requirements and rules and keeping them in a library.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include a library storing configurations rules and country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claims 8-14:
	Although Claims 8-14 are non-transitory computer readable medium claims, they are interpreted and rejected for the same reasons as the systems of Claims 1-7, respectively. 

Claims 15-20:
	Although Claims 15-20 are method claims, they are interpreted and rejected for the same reasons as the systems of Claims 1-6, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley  can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/26/21